DETAILED ACTION

Remarks
Claims 1, 3-7, 9-12, 14-18 and 20-24 have been examined and rejected. This Office action is responsive to the amendment filed on 01/20/2022, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9-12, 14-18, 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, claim 1 recites:
[line 5] ‘a desired aspect or perspective of the vehicle’
[line 7] ‘the indicated desired aspect or perspective of the vehicle’
[line 8] ‘the indication of the desired aspect or perspective of the vehicle’

[line 5] a desired aspect or perspective of the vehicle
[line 7] an indicated desired aspect or perspective of the vehicle
[line 8] an indication of the desired aspect or perspective of the vehicle

Claim 1 further recites “adjusting or changing the 3D vehicle representation to correspond with the indicated desired aspect or perspective of the vehicle, the indication of the desired aspect or perspective of the vehicle comprising manipulation of the 3D vehicle representation as a virtual 3D vehicle on-air for a broadcast, with broadcast presenter selection of components in various states of assembly and broadcast presenter manipulation of the virtual 3D vehicle using said display interface to provide on-air display of partially assembled or isolated components.”   It is unclear whether “on-air for a broadcast” is intended to modify the manipulation step or the virtual 3D vehicle.  It is unclear whether “with broadcast presenter selection of components in various states of assembly and broadcast presenter manipulation of the virtual 3D vehicle using said display interface to provide on-air display of partially assembled or isolated components” is intended to modify the “adjusting or changing the 3D vehicle representation to correspond with the indicated desired aspect or perspective of the vehicle” or “the indication of the desired aspect or perspective of a the vehicle comprising manipulation of the 3D vehicle representation as a virtual 3D vehicle on-air for a broadcast”.  For the purposes of examination, this limitation is interpreted as:
adjusting or changing the 3D vehicle representation to correspond with an indicated desired aspect or perspective of the vehicle, wherein an indication of the desired aspect or perspective of the vehicle comprises manipulation, on-air for a broadcast, of the 3D vehicle representation as a virtual 3D vehicle, and wherein the method further comprises broadcast presenter selection of components in various states of assembly and broadcast presenter manipulation of the virtual 3D vehicle using said display interface to provide on-air display of partially assembled or isolated components

Regarding claim 12, claim 12 recites:
[line 6] ‘a desired aspect or perspective of the vehicle’
[line 9] ‘a broadcast presenter indicated desired aspect or perspective’
[line 11] ‘said desired aspect or perspective of the vehicle’
[line 11] ‘the indication of the desired aspect or perspective of the 3D vehicle representation’
It is unclear whether ‘the indication of the desired aspect or perspective of the 3D vehicle’ of [line 11] is intended to refer to the ‘a broadcast presenter indicated desired aspect or perspective’ of [line 9]; however, ‘a broadcast presenter indicated desired aspect or perspective’ of [line 9] is not of a 3D vehicle representation.  It is unclear whether ‘the indication of the desired aspect or perspective of 3D vehicle representation’ of [line 11] is intended to refer to the ‘a desired aspect or perspective of the vehicle’ of [line 6]; however, ‘a desired aspect or perspective of the vehicle’ of [line 6] is not an indicated desired aspect or perspective of a 3D vehicle representation.  For the purposes of examination, these limitations are interpreted as
[line 6] a desired aspect or perspective of the vehicle
[line 9] a broadcast presenter indicated desired aspect or perspective
[line 11] the desired aspect or perspective of the vehicle
[line 11] an indication of a desired aspect or perspective of the 3D vehicle representation

Claim 12 further recites “a server configured to adjust or change the 3D vehicle representation to correspond with a broadcast presenter indicated desired aspect or perspective and to generate at least a portion of a broadcast, wherein the server accesses storage containing 3D vehicle information corresponding to said desired aspect or perspective of the vehicle, the indication of the desired aspect or perspective of the 3D vehicle representation comprising manipulation of a virtual 3D vehicle by the broadcast presenter on-air, with selection of components in various states of assembly and manipulation of the virtual 3D vehicle to provide specific display of partially assembled or isolated components using the display interface.”  The relationship between these elements is unclear.  It is unclear whether generation of the portion of the broadcast is done by the server or the 3d vehicle representation. It is unclear what limitation “comprising manipulation of a virtual 3D vehicle by the broadcast presenter on-air” is intended to modify.  It is unclear whether “with selection of components in various states of assembly and manipulation of the virtual 3D vehicle to provide specific display of partially assembled or isolated components using the display interface” is intended to modify the “a server configured to adjust or change the 3D vehicle representation to correspond with a broadcast presenter indicated desired aspect or perspective and to generate at least a portion of a broadcast, wherein the server accesses storage containing 3D vehicle information” or the “wherein the server accesses storage containing 3D vehicle information corresponding to said desired aspect or perspective of the vehicle, the indication of the desired aspect or perspective of a the 3D vehicle representation comprising manipulation of a virtual 3D vehicle by the broadcast presenter on-air”.  For the purposes of examination, this limitation is interpreted as:
a server configured to adjust or change the 3D vehicle representation to correspond with a broadcast presenter indicated desired aspect or perspective, wherein the server generates at least a portion of a broadcast, wherein the server accesses storage containing 3D vehicle information corresponding to said desired aspect or perspective of the vehicle, wherein an indication of a desired aspect or perspective of the 3D vehicle representation comprises manipulation of a virtual 3D vehicle by the broadcast presenter on-air, and wherein the method further comprises selection of components in various states of assembly and manipulation of the virtual 3D vehicle to provide specific display of partially assembled or isolated components using the display interface

Regarding claims 3-7, 9-11, 14-18, 20-24, claims 3-7, 9-11, 14-18, 20-24 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 3-5, 10, 11 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by 2012 Daytona 500 Part 10 of 17 (https://www.youtube.com/watch?v=gvFGspzSMNw, 03/21/2012), hereinafter Daytona.

Regarding claim 1, Daytona teaches the claim comprising:
A method for broadcast presenter interaction relative to a 3D representation of a vehicle, comprising (Daytona pp. 3-26 (1:09-1:44), a method is shown of a broadcast presenter interacting with a 3d representation of a vehicle): 
providing a display interface to a broadcast presenter (Daytona pp. 3-26 (1:09-1:44), a display interface is provided to a broadcast presenter); 
presenting a 3D vehicle representation to the broadcast presenter (Daytona pp. 3-26 (1:09-1:44), 3D vehicle representations of the vehicle are presented to the broadcast presenter); 
receiving input from the broadcast presenter relative to a desired aspect or perspective of the vehicle (Daytona pp. 6-8 (1:20-1:21), the broadcast presenter selects the “PUMP” button to indicate a desired aspect or perspective; pp. 11-19 (1:26-1:28), the broadcast presenter inputs a touch gesture relative to a desired aspect or perspective of the vehicle); 
and adjusting or changing the 3D vehicle representation to correspond with the indicated desired aspect or perspective of the vehicle, the indication of the desired aspect or perspective of a the vehicle comprising manipulation of the 3D vehicle representation as a virtual 3D vehicle on-air for a broadcast, with broadcast presenter selection of components in various states of assembly and broadcast presenter manipulation of the virtual 3D vehicle using said display interface to provide on-air display of partially assembled or isolated components (Daytona pp. 6-8 (1:20-1:21), the broadcast presenter selects the “PUMP” button to indicate a desired aspect or perspective; the 3D vehicle representation is adjusted/changed from the “FUEL SYSTEM” aspect/perspective to the indicated desired “FUEL PUMP” aspect/perspective, where the indicated desired aspect/perspective comprises manipulation of the 3D vehicle representation as a virtual 3D vehicle on-air for a broadcast, with broadcast presenter selection of components in various states of assembly and broadcast presenter manipulation of the virtual 3D vehicle using said display interface to provide on-air display of partially assembled or isolated , 
and wherein said broadcast further includes interface-provided advertising and broadcast information presented therein along with on-air display of said manipulated virtual 3D vehicle (Daytona pp. 3-26 (1:09-1:44), interface-provided advertising for brands (such as FOX, NASCAR, FORD, AT&T) and broadcast information are presented therein along with on-air display of said manipulated virtual 3D vehicle)

Regarding claim 3, Daytona teaches all the limitations of claim 1, further comprising:
wherein the broadcast presenter is a broadcast analyst (Daytona pp. 3-26 (1:09-1:44), the broadcast presenter is a broadcast analyst)

Regarding claim 4, Daytona teaches all the limitations of claim 3, further comprising:
wherein said manipulation of the 3D vehicle representation includes manipulation by the broadcast analyst of said vehicle component and on-air display of said manipulation (Daytona pp. 6-8 (1:20-1:21), the broadcast presenter selects the “PUMP” button to manipulate by the broadcast analyst of said vehicle component and on-air display of said manipulation; pp. 11-19 (1:26-1:28), the broadcast presenter inputs a touch gesture to indicate a desired aspect or perspective of the fuel pump; the 3D vehicle representation is adjusted/changed to manipulate by the broadcast analyst of said vehicle component and on-air display of said manipulation)

Regarding claim 5, Daytona teaches all the limitations of claim 1, further comprising:
wherein said display interface comprises a touchscreen display interface (Daytona pp. 6-8 (1:20-1:21), the broadcast presenter selects the “PUMP” button via a touchscreen display interface; pp. 11-19 (1:26-1:28), the broadcast presenter inputs a touch gesture to indicate a desired aspect or perspective of the fuel pump; see also pp. 20-26 (1:28-1:44))

Regarding claim 10, Daytona teaches all the limitations of claim 1, further comprising:
wherein a display interface is a touchscreen display that is configured with a populated index of selectable categories and subcategories corresponding to vehicle aspects and components (Daytona pp. 6-8 (1:20-1:21), the broadcast presenter selects the “PUMP” button via a touchscreen display interface; pp. 11-19 (1:26-1:28), the broadcast presenter inputs a touch gesture to indicate a desired aspect or perspective of the fuel pump; see also pp. 20-26 (1:28-1:44); the touchscreen interface includes a populated index of selectable categories and subcategories corresponding to vehicle aspects and components, Steering Suspension, Fuel System (Dry brake, Fuel Cell, Fuel Pump), Vehicle Safety, Vehicle Body)

Regarding claim 11, Daytona teaches all the limitations of claim 10, further comprising:
wherein said display interface further includes at least a selectable animation of a vehicle aspect or component (Daytona pp. 6-8 (1:20-1:21), the broadcast presenter selects the “PUMP” button via a touchscreen display interface; pp. 11-19 (1:26-1:28), the broadcast presenter inputs a touch gesture to indicate a desired aspect or perspective of the fuel pump; see also pp. 20-26 (1:28-1:44); as shown, the vehicle aspects and components animate in response to selections)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 6 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daytona in view of Engine Connect (https://www.youtube.com/watch?v=mOWilWeM8Pk, published 10/11/2011).

Regarding claim 6, Daytona teaches all the limitations of claim 1.  However, Daytona fails to expressly disclose wherein said display interface comprises a mobile device interface.  In the same field of endeavor, Engine Connect teaches:
wherein said display interface comprises a mobile device interface (Engine Connect pp. 3-5 (0:04-0:10), an interesting part of the sports center is that we can control everything using the iPad; pp. 6-7 (0:11-0:13), the larger screen (indicated on p. 6) could be a touch; pp. 8-9 (0:16-0:18), but the anchor can take the iPad to do interactive analysis; pp. 10-18 (0:37-1:09), as shown, touch gestures that cause changes to the content displayed on the mobile device interface are reflected on the both mobile device and the larger stationary touch display indicated on p. 6)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated wherein said display interface comprises a mobile device interface as suggested in Engine Connect into Daytona.  Doing so would be desirable because engine connect is an app designed for broadcasters to control content from an iPad using multi-touch 

Regarding claim 9, Daytona teaches all the limitations of claim 1, further comprising:
wherein said display interface comprises a production broadcast display screen and at least one touchscreen configured to control the production broadcast display screen (Daytona pp. 6-8 (1:20-1:21), the broadcast presenter selects the “PUMP” button via a touchscreen display interface; pp. 11-19 (1:26-1:28), the broadcast presenter inputs a touch gesture to indicate a desired aspect or perspective of the fuel pump; see also pp. 20-26 (1:28-1:44))
However, Daytona fails to expressly disclose at least one remote device configured to control the production broadcast display screen.  In the same field of endeavor, Engine Connect teaches:
at least one remote device configured to control the production broadcast display screen (Engine Connect pp. 3-5 (0:04-0:10), an interesting part of the sports center is that we can control everything using the iPad; pp. 6-7 (0:11-0:13), the larger screen (indicated on p. 6) could be a touch; pp. 8-9 (0:16-0:18), but the anchor can take the iPad to do interactive analysis; pp. 10-18 (0:37-1:09), as shown, touch gestures that cause changes to the content displayed on the mobile device interface are reflected on the both mobile device and the larger stationary touch display indicated on p. 6)
.

Claims 7, 12, 14-16, 18, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 2012 Daytona 500 Part 10 of 17 (https://www.youtube.com/watch?v=gvFGspzSMNw, 03/21/2012), hereinafter Daytona, in view of Geesey (US 20100042952 A1, published 02/18/2010).

Regarding claim 12, Daytona teaches the claim comprising:
A system for broadcast presenter interaction relative to a 3D representation of a vehicle, comprising (Daytona pp. 3-26 (1:09-1:44), a method is shown of a broadcast presenter interacted with a 3d representation of a vehicle): 
a broadcast presenter display interface operatively associated with a processor, the broadcast presenter interface configured to present a 3D vehicle representation to a broadcast presenter as a presentation via instructions from the processor (Daytona pp. 3-26 (1:09-1:44), a ; 
a control input configured to permit the broadcast presenter to select a desired aspect or perspective of the vehicle (Daytona pp. 6-8 (1:20-1:21), the broadcast presenter selects the “PUMP” button to indicate a desired aspect or perspective; pp. 11-19 (1:26-1:28), the broadcast presenter inputs a touch gesture relative to a desired aspect or perspective of the vehicle); 
and a system configured to adjust or change the 3D vehicle representation to correspond with a broadcast presenter indicated desired aspect or perspective and to generate at least a portion of a broadcast, wherein the system accesses storage containing 3D vehicle information corresponding to said desired aspect or perspective of the vehicle, the indication of the desired aspect or perspective of a the 3D vehicle representation comprising manipulation of a virtual 3D vehicle by a the broadcast presenter on-air, with selection of components in various states of assembly and manipulation of the virtual 3D vehicle to provide specific display of partially assembled or isolated components using the display interface (Daytona pp. 6-8 (1:20-1:21), the broadcast presenter selects the “PUMP” button to indicate a desired aspect or perspective; the 3D vehicle representation is adjusted/changed from the “FUEL SYSTEM” aspect/perspective to the indicated desired “FUEL PUMP” aspect/perspective, where the indicated desired aspect/perspective comprises manipulation of the 3D vehicle representation as a virtual 3D vehicle on-air for a broadcast, with broadcast presenter selection of components in various states of assembly and broadcast presenter manipulation of the virtual 3D vehicle using said display interface to provide on-air display of partially assembled or isolated components of the fuel system and fuel pump; pp. 11-19 (1:26-1:28), the broadcast presenter inputs a touch gesture to indicate a desired aspect or perspective of the fuel pump; the 3D vehicle representation is adjusted/changed to the indicated desired fuel pump aspect/perspective, where the indicated desired aspect/perspective comprises manipulation of the 3D vehicle representation as a virtual 3D vehicle on-air for a broadcast, with broadcast , 
and wherein said broadcast further includes interface-provided advertising and broadcast information presented therein along with display of said manipulated virtual 3D vehicle (Daytona pp. 3-26 (1:09-1:44), interface-provided advertising for brands (such as FOX, NASCAR, FORD, AT&T) and broadcast information are presented therein along with display of said manipulated virtual 3D vehicle)
However, Daytona fails to expressly disclose a server configured to adjust or change the 3D vehicle representation to correspond with a indicated desired aspect or perspective, wherein the server accesses storage containing 3D vehicle information corresponding to said desired aspect or perspective.  In the same field of endeavor, Geesey teaches:
a server configured to adjust or change the 3D vehicle representation to correspond with a indicated desired aspect or perspective, wherein the server accesses storage containing 3D vehicle information corresponding to said desired aspect or perspective (Geesey Figs. 1-10; [0022], the models include a plurality of layered images and associated descriptions, however in other embodiments, the models include videos, animations, three-dimensional (3D) models, technical schematics and other data relating to the operation of the device; [0024], the user interface also provides controls for selecting a particular animation or zooming in on one or more components or subsystems of the device; [0025], system 100 operates software for allowing a user to retrieve data describing one or more components within a device; [0029], the screens and functions are provided remotely from one or more websites or other remote interfaces communicated via the Internet; [0030], system 100 is implemented as a website that is accessible by client computers via communication network 36; the web server executes system 100 and transmits the output to a client computer via communication network 36; system 100 may be implemented using any suitable web application programming language 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated a server configured to adjust or change the 3D vehicle representation to correspond with a indicated desired aspect or perspective, wherein the server accesses storage containing 3D vehicle information corresponding to said desired aspect or perspective as suggested in Geesey into Daytona.  Doing so would be desirable because often there exists a large knowledge gap between the professionals and their customers.  As a result, customers may often have difficulty understanding (see Geesey [0003]).  Because mechanical 

Regarding claim 7, Daytona teaches all the limitations of claim 1.  However, Daytona fails to expressly disclose wherein said display interface comprises a web interface.  In the same field of endeavor, Geesey teaches:
wherein said display interface comprises a web interface (Geesey Figs. 1-10; [0022], the models include a plurality of layered images and associated descriptions, however in other embodiments, the models include videos, animations, three-dimensional (3D) models, technical schematics and other data relating to the operation of the device; [0024], the user interface also provides controls for selecting a particular animation or zooming in on one or more components or subsystems of the device; [0025], system 100 operates software for allowing a user to retrieve data describing one or more components within a device; [0029], the screens and functions are provided remotely from one or more websites or other remote interfaces communicated via the Internet; [0030], system 100 is implemented as a website that is accessible by client computers via communication network 36; the web server executes system 100 and transmits the output to a client computer via communication network 36; system 100 may be implemented using any suitable web application programming language such as Adobe Flash, PHP:Hypertext Processor (PHP), or Active Server Pages (ASP); [0034], output is displayed via a webpage; [0040], to display the component or subsystem data in step 210, the data may be retrieved from a storage device connected to server 34 via communication network 36; after retrieving the data, it is displayed via the user interface; [0047], model database 302 stores models of vehicles and components of vehicles as used by the present system; the models may include 3D visualizations of the vehicle or components of the vehicle; in the case of 3D visualizations, user interface 306 may allow a user to rotate, zoom-in on, or explode the 3D visualization; [0066], FIG. 6 is a flow-chart showing an example operation of system 300; the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated wherein said display interface comprises a web interface as suggested in Geesey into Daytona.  Doing so would be desirable because often there exists a large knowledge gap between the professionals and their customers.  As a result, customers may often have difficulty understanding (see Geesey [0003]).  Because mechanical devices generally include a solid frame or covering, it is difficult to inspect the device's internal components to view their operation and to inspect their status.  In some cases, it may even be dangerous to observe the internal workings of a particular engine or motor. As a result, it is difficult for a customer to observe the internal components and subsystems of a particular device and it can be problematic for an expert to explain how the device operates (see Geesey [0004]).  The present system provides an interactive visual demonstration to allow a consumer to peer through a solid device to observe the device's inner components and their operation. By viewing the internal components of the device, the user develops an understanding of how the internal components interact, operate, and provide the functionality of the device (see Geesey [0020]).  Geesey’s isolated components in various states of assembly allow a user to explore various subsystems and components of an automobile to develop an understanding of how each component operates (see [0044]).  A person of ordinary skill in the art would recognize that the present system may be used to facilitate an understanding and maintenance of any devices that include one or more moving parts (see Geesey [0088]).  The system of Geesey would enable the broadcast presenter of Daytona to provide a more thorough explanation the vehicle, by providing additional aspects and perspectives and more detailed information including braking, exhaust, electronic, air-conditioning, or suspension systems with text, video, 

Regarding claim 18, claim 18 contains substantially similar limitations to those found in claim 7.  Consequently, claim 18 is rejected for the same reasons.

Regarding claim 14, Daytona in view of Geesey teaches all the limitations of claim 12, further comprising:
wherein the broadcast presenter is a broadcast analyst (Daytona pp. 3-26 (1:09-1:44), the broadcast presenter is a broadcast analyst)

Regarding claim 15, Daytona in view of Geesey teaches all the limitations of claim 14, further comprising:
wherein said manipulation of the 3D vehicle representation includes manipulation by the broadcast analyst of said vehicle component and on-air display of said manipulation (Daytona pp. 6-8 (1:20-1:21), the broadcast presenter selects the “PUMP” button to manipulate by the broadcast analyst of said vehicle component and on-air display of said manipulation; pp. 11-19 (1:26-1:28), the broadcast presenter inputs a touch gesture to indicate a desired aspect or 

Regarding claim 16, Daytona in view of Geesey teaches all the limitations of claim 12, further comprising:
wherein said display interface comprises a touchscreen display interface (Daytona pp. 6-8 (1:20-1:21), the broadcast presenter selects the “PUMP” button via a touchscreen display interface; pp. 11-19 (1:26-1:28), the broadcast presenter inputs a touch gesture to indicate a desired aspect or perspective of the fuel pump; see also pp. 20-26 (1:28-1:44))

Regarding claim 21, in view of Geesey teaches all the limitations of claim 12, further comprising:
wherein a display interface is a touchscreen display that is configured with a populated index of selectable categories and subcategories corresponding to vehicle aspects and components (Daytona pp. 6-8 (1:20-1:21), the broadcast presenter selects the “PUMP” button via a touchscreen display interface; pp. 11-19 (1:26-1:28), the broadcast presenter inputs a touch gesture to indicate a desired aspect or perspective of the fuel pump; see also pp. 20-26 (1:28-1:44); the touchscreen interface includes a populated index of selectable categories and subcategories corresponding to vehicle aspects and components, Steering Suspension, Fuel System (Dry brake, Fuel Cell, Fuel Pump), Vehicle Safety, Vehicle Body)

Regarding claim 22, in view of Geesey teaches all the limitations of claim 21, further comprising:
wherein said display interface further includes at least a selectable animation of a vehicle aspect or component (Daytona pp. 6-8 (1:20-1:21), the broadcast presenter selects the “PUMP” button via a touchscreen display interface; pp. 11-19 (1:26-1:28), the broadcast 

Claims 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daytona in view of Geesey in further view of Engine Connect (https://www.youtube.com/watch?v=mOWilWeM8Pk, published 10/11/2011).

Regarding claim 17, Daytona in view of Geesey teaches all the limitations of claim 12.  However, Daytona in view of Geesey fails to expressly disclose wherein said display interface comprises a mobile device interface.  In the same field of endeavor, Engine Connect teaches:
wherein said display interface comprises a mobile device interface (Engine Connect pp. 3-5 (0:04-0:10), an interesting part of the sports center is that we can control everything using the iPad; pp. 6-7 (0:11-0:13), the larger screen (indicated on p. 6) could be a touch; pp. 8-9 (0:16-0:18), but the anchor can take the iPad to do interactive analysis; pp. 10-18 (0:37-1:09), as shown, touch gestures that cause changes to the content displayed on the mobile device interface are reflected on the both mobile device and the larger stationary touch display indicated on p. 6)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated wherein said display interface comprises a mobile device interface as suggested in Engine Connect into Daytona.  Doing so would be desirable because engine connect is an app designed for broadcasters to control content from an iPad using multi-touch capabilities. As the use of presenter-controlled graphics for TV is rapidly increasing, Engine Connect brings rendering power to an iPad without sacrificing the quality of the rich media (see Engine Connect p. 2).  Additional it would allow the anchor to do interactive analysis using simple gestures (see Engine Connect pp. 8-18 (0:16-1:09)).  Additionally, providing a mobile 

Regarding claim 20, Daytona in view of Geesey teaches all the limitations of claim 12, further comprising:
wherein said display interface comprises a production broadcast display screen and at least one touchscreen configured to control the production broadcast display screen (Daytona pp. 6-8 (1:20-1:21), the broadcast presenter selects the “PUMP” button via a touchscreen display interface; pp. 11-19 (1:26-1:28), the broadcast presenter inputs a touch gesture to indicate a desired aspect or perspective of the fuel pump; see also pp. 20-26 (1:28-1:44))
However, Daytona in view of Geesey fails to expressly disclose at least one remote device configured to control the production broadcast display screen.  In the same field of endeavor, Engine Connect teaches:
at least one remote device configured to control the production broadcast display screen (Engine Connect pp. 3-5 (0:04-0:10), an interesting part of the sports center is that we can control everything using the iPad; pp. 6-7 (0:11-0:13), the larger screen (indicated on p. 6) could be a touch; pp. 8-9 (0:16-0:18), but the anchor can take the iPad to do interactive analysis; pp. 10-18 (0:37-1:09), as shown, touch gestures that cause changes to the content displayed on the mobile device interface are reflected on the both mobile device and the larger stationary touch display indicated on p. 6)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated at least one remote device configured to control the production broadcast display screen as suggested in Engine Connect into Daytona in view of Geesey.  Doing so would be desirable because engine connect is an app designed for broadcasters to .

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daytona in view of Dengler (US 20050001852 A1, published 01/06/2005).

Regarding claim 23, Daytona teaches all the limitations of claim 1, further comprising:
wherein the interface-provided advertisement includes brand and brand information for a brand experience, production or event (Daytona pp. 3-26 (1:09-1:44), interface-provided advertising for brands (such as FOX, NASCAR, FORD, AT&T) is shown for the brand experience, production and event along with on-air display of said manipulated virtual 3D vehicle; examiner note: the specification [0024] indicates a Ford logo is branding or advertising information)
However, Daytona fails to expressly disclose sponsor information.  In the same field of endeavor, Dengler teaches:
sponsor information (Dengler Figs. 1-13; [0018], advertisements to support multiple sponsors; [0019], a logo may be placed onto the hood of a moving car during an automobile race; [0036], all elements (e.g. sponsor logos, network identifying backgrounds, fonts, animations) that are normally loaded and available for building graphic content for traditional, 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated sponsor information as suggested in Dengler into Daytona.  Doing so would be desirable because a preferred embodiment of the present invention provides for a solution which is characterized by a relatively fast and easy pre-event setup, when executed within a typical broadcast television setting (see Dengler [0033]).  The system and method described herein contains a novel view modeling technique which is powerful, easy to set up, robust and practical within a typical television broadcast environment (see Dengler [0040]).  Additionally, advertisements, such as logos (see Dengler [0036]), are used to support sponsors (see Dengler [0018]), which would improve the system of Daytona by enabling the generation of additional revenue during a broadcast by utilizing Daytona’s displayed logos to support sponsors.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daytona in view of Geesey in further view of Dengler (US 20050001852 A1, published 01/06/2005).

Regarding claim 24, Daytona in view of Geesey teaches all the limitations of claim 12, further comprising:
wherein the interface-provided advertisement includes brand and brand information for a brand experience, production or event (Daytona pp. 3-26 (1:09-1:44), interface-provided advertising for brands (such as FOX, NASCAR, FORD, AT&T) is shown for the brand experience, production and event along with on-air display of said manipulated virtual 3D 
However, Daytona in view of Geesey fails to expressly disclose sponsor information.  In the same field of endeavor, Dengler teaches:
sponsor information (Dengler Figs. 1-13; [0018], advertisements to support multiple sponsors; [0019], a logo may be placed onto the hood of a moving car during an automobile race; [0036], all elements (e.g. sponsor logos, network identifying backgrounds, fonts, animations) that are normally loaded and available for building graphic content for traditional, non-AR graphics, will now be available for AR inserts; [0119], logos and text within the advertisement; [0120-0121], placement of a virtual advertisement onto the hood of one of these cars; a centered logo; as described logos used for AR inserts and traditional non-AR graphics are considered sponsor information)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated sponsor information as suggested in Dengler into Daytona in view of Geesey.  Doing so would be desirable because a preferred embodiment of the present invention provides for a solution which is characterized by a relatively fast and easy pre-event setup, when executed within a typical broadcast television setting (see Dengler [0033]).  The system and method described herein contains a novel view modeling technique which is powerful, easy to set up, robust and practical within a typical television broadcast environment (see Dengler [0040]).  Additionally, advertisements, such as logos (see Dengler [0036]), are used to support sponsors (see Dengler [0018]), which would improve the system of Daytona by enabling the generation of additional revenue during a broadcast by utilizing Daytona’s displayed logos to support sponsors.

Claims 1, 3-5, 7, 10-12, 14-16, 18, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viz Intercative reel 2011 .

Regarding claim 1, Viz teaches the claim comprising:
A method for broadcast presenter interaction relative to a 3D representation of a vehicle, comprising (Viz pp. 2-35 (00:00-5:31), a method is shown enabling a plurality of broadcast presenters to interact 3d representations; pp. 8-20 (1:36-1:47), interaction relative to a 3D representation of a vehicle): 
providing a display interface to a broadcast presenter (Viz pp. 2-35 (00:00-5:31), a display interface is provided to a plurality of broadcast presenters); 
presenting a 3D vehicle representation to the broadcast presenter (Viz pp. 8-20 (1:36-1:47), 3D vehicle representations of the vehicle are presented to the broadcast presenter); 
receiving input from the broadcast presenter relative to a desired aspect or perspective of the vehicle (Viz pp. 8-20 (1:36-1:47), the broadcast presenter inputs a series of touch gestures relative to a desired aspects and perspectives of the vehicle); 
and adjusting or changing the 3D vehicle representation to correspond with the indicated desired aspect or perspective of the vehicle, the indication of the desired aspect or perspective of a the vehicle comprising manipulation of the 3D vehicle representation as a virtual 3D vehicle on-air for a broadcast, with broadcast presenter selection of components in various states and broadcast presenter manipulation of the virtual 3D vehicle using said display interface to provide on-air display of components (Viz pp. 8-20 (1:36-1:47), the broadcast presenter inputs a series of touch gestures relative to a desired aspects and perspectives of the vehicle, where the indicated desired aspect/perspective comprises manipulation of the 3D vehicle representation as a virtual 3D vehicle on-air for a broadcast, with broadcast presenter selection of components in various states and broadcast presenter manipulation of the virtual 3D vehicle using said , 
and wherein said broadcast further includes interface-provided advertising and broadcast information presented therein along with on-air display of said manipulated virtual 3D vehicle (Viz pp. 8-20 (1:36-1:47), interface-provided advertising for Formula 1 racing is shown as a Formula 1 logo visible behind the car; interface-provided advertising for Shell gas is shown as a logo on the vehicle on page 12 at 1:45; pp. 2-35 (00:00-5:31); interface-provided advertising and broadcast information are presented therein along with on-air display of said manipulated virtual 3D vehicle; pp. 3-35 (00:06-5:31), interface-provided advertising and broadcast information are shown through the on-air broadcasts; examiner note: the specification [0024] indicates a Ford logo is branding or advertising information)
However, Viz fails to expressly disclose selection of components in various states of assembly and display of partially assembled or isolated components.  In the same field of endeavor, Geesey teaches:
selection of components in various states of assembly and display of partially assembled or isolated components (Geesey Figs. 1-10; [0022], the models include a plurality of layered images and associated descriptions, however in other embodiments, the models include videos, animations, three-dimensional (3D) models, technical schematics and other data relating to the operation of the device; [0024], the user interface also provides controls for selecting a particular animation or zooming in on one or more components or subsystems of the device (isolating components in various states of assembly); [0025], system 100 operates software for allowing a user to retrieve data describing one or more components within a device (isolating components in various states of assembly); [0040], to display the component or subsystem data in step 210, the data may be retrieved from a storage device connected to server 34 via communication network 36; after retrieving the data, it is displayed via the user interface; [0047], model database 302 stores models of vehicles and components of vehicles as used by the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated selection of components in various states of assembly and display of partially assembled or isolated components as suggested in Geesey into Viz.  Doing so would be desirable because often there exists a large knowledge gap between the professionals and their customers.  As a result, customers may often have difficulty understanding (see Geesey [0003]).  Because mechanical devices generally include a solid frame or covering, it is difficult to inspect the device's internal components to view their operation and to inspect their status.  In some cases, it may even be dangerous to observe the internal workings of a particular engine or motor. As a result, it is difficult for a customer to observe the internal components and subsystems of a particular device and it can be problematic for an expert to explain how the device operates (see Geesey [0004]).  The present system provides an interactive visual demonstration to allow a consumer to peer through a solid device to observe the device's inner components and their operation. By viewing the internal components of the device, the user 

Regarding claim 12, Viz teaches the claim comprising:
A system for broadcast presenter interaction relative to a 3D representation of a vehicle, comprising (Viz pp. 2-35 (00:00-5:31), a system is shown enabling a plurality of broadcast presenters to interact 3d representations; pp. 8-20 (1:36-1:47), interaction relative to a 3D representation of a vehicle): 
a broadcast presenter display interface operatively associated with a processor, the broadcast presenter interface configured to present a 3D vehicle representation to a broadcast presenter as a presentation via instructions from the processor (Viz pp. 2-35 (00:00-5:31), a computer touchscreen display interface presents a 3D representations to broadcast presenters as a presentation via instructions from the computer; pp. 8-20 (1:36-1:47), 3D vehicle representations of the vehicle are presented to the broadcast presenter as a presentation via instructions from the computer); 
a control input configured to permit the broadcast presenter to select a desired aspect or perspective of the vehicle (Viz pp. 8-20 (1:36-1:47), the broadcast presenter inputs a series of touch gestures relative to a desired aspects and perspectives of the vehicle); 
and a system configured to adjust or change the 3D vehicle representation to correspond with a broadcast presenter indicated desired aspect or perspective and to generate at least a portion of a broadcast, wherein the system accesses storage containing 3D vehicle information corresponding to said desired aspect or perspective of the vehicle, the indication of the desired aspect or perspective of a the 3D vehicle representation comprising manipulation of a virtual 3D vehicle by a the broadcast presenter on-air, with selection of components in various states and manipulation of the virtual 3D vehicle to provide specific display of components using the display interface (Viz pp. 8-20 (1:36-1:47), the broadcast presenter inputs a series of touch gestures relative to a desired aspects and perspectives of the vehicle, where the indicated desired aspect/perspective comprises manipulation of the 3D vehicle representation as a virtual 3D vehicle on-air for a broadcast, with broadcast presenter selection of components in various states and broadcast presenter manipulation of the virtual 3D vehicle using said display interface to provide on-air display of components; examiner note: see pp. 26-36 (4:38-4:46) for examples of 3d manipulation of isolated components in various states of assembly), 
and wherein said broadcast further includes interface-provided advertising and broadcast information presented therein along with display of said manipulated virtual 3D vehicle (Viz pp. 8-20 (1:36-1:47), interface-provided advertising for Formula 1 racing is shown as a Formula 1 logo visible behind the car; interface-provided advertising for Shell gas is shown as a logo on the vehicle on page 12 at 1:45; pp. 2-35 (00:00-5:31); interface-provided advertising and broadcast information are presented therein along with display of said manipulated virtual 3D vehicle; pp. 3-35 (00:06-5:31), interface-provided advertising and broadcast information are shown through the on-air broadcasts; examiner note: the specification [0024] indicates a Ford logo is branding or advertising information)

a server configured to adjust or change the 3D vehicle representation to correspond with a indicated desired aspect or perspective, wherein the server accesses storage containing 3D vehicle information corresponding to said desired aspect or perspective (Geesey Figs. 1-10; [0022], the models include a plurality of layered images and associated descriptions, however in other embodiments, the models include videos, animations, three-dimensional (3D) models, technical schematics and other data relating to the operation of the device; [0024], the user interface also provides controls for selecting a particular animation or zooming in on one or more components or subsystems of the device; [0025], system 100 operates software for allowing a user to retrieve data describing one or more components within a device; [0029], the screens and functions are provided remotely from one or more websites or other remote interfaces communicated via the Internet; [0030], system 100 is implemented as a website that is accessible by client computers via communication network 36; the web server executes system 100 and transmits the output to a client computer via communication network 36; system 100 may be implemented using any suitable web application programming language such as Adobe Flash, PHP:Hypertext Processor (PHP), or Active Server Pages (ASP); [0034], output is displayed via a webpage; [0040], to display the component or subsystem data in step 210, the data may be retrieved from a storage device connected to server 34 via communication network 36; after retrieving the data, it is displayed via the user interface; [0047], model database 302 stores models of vehicles and components of vehicles as used by the present system; the models may include 3D visualizations of the vehicle or components of the vehicle; in the case of 3D visualizations, user interface 306 may allow a user to rotate, zoom-in on, or 
selection of components in various states of assembly and display of partially assembled or isolated components (Geesey Figs. 1-10; [0022], the models include a plurality of layered images and associated descriptions, however in other embodiments, the models include videos, animations, three-dimensional (3D) models, technical schematics and other data relating to the operation of the device; [0024], the user interface also provides controls for selecting a particular animation or zooming in on one or more components or subsystems of the device (isolating components in various states of assembly); [0025], system 100 operates software for allowing a user to retrieve data describing one or more components within a device (isolating components in various states of assembly); [0040], to display the component or subsystem data in step 210, the data may be retrieved from a storage device connected to server 34 via communication network 36; after retrieving the data, it is displayed via the user interface; [0047], model database 302 stores models of vehicles and components of vehicles as used by the present system; the models may include 3D visualizations of the vehicle or components of the vehicle; in the case of 3D visualizations, user interface 306 may allow a user to rotate, zoom-in on, or explode the 3D visualization (isolating components in various states of assembly); [0072], in step 412, an appropriate model is retrieved from model database 302 and in step 414 the model is displayed via user interface 306; [0079], FIG. 7 illustrates example user interface 500 of the present system; touch screen; model 502 may include videos, animations, three-dimensional (3D) models; [0042], FIG. 3 depicts an output image showing a vehicle, wherein the outer covering of the vehicle (including its body, windows, wheels, and tires) have been 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated a server configured to adjust or change the 3D vehicle representation to correspond with a indicated desired aspect or perspective, wherein the server accesses storage containing 3D vehicle information corresponding to said desired aspect or perspective, selection of components in various states of assembly and display of partially assembled or isolated components as suggested in Geesey into Viz.  Doing so would be desirable because often there exists a large knowledge gap between the professionals and their customers.  As a result, customers may often have difficulty understanding (see Geesey [0003]).  Because mechanical devices generally include a solid frame or covering, it is difficult to inspect the device's internal components to view their operation and to inspect their status.  In some cases, it may even be dangerous to observe the internal workings of a particular engine or motor. As a result, it is difficult for a customer to observe the internal components and subsystems of a particular device and it can be problematic for an expert to explain how the device operates (see Geesey [0004]).  The present system provides an interactive visual demonstration to allow a consumer to peer through a solid device to observe the device's inner components and their operation. By viewing the internal components of the device, the user develops an understanding of how the internal components interact, operate, and provide the functionality of the device (see Geesey [0020]).  Geesey’s isolated components in various states of assembly allow a user to explore various subsystems and components of an automobile to develop an understanding of how each component operates (see [0044]).  A person of ordinary skill in the art would recognize that the present system may be used to facilitate an 

Regarding claim 3, Viz in view of Geesey teaches all the limitations of claim 1, further comprising:
wherein the broadcast presenter is a broadcast analyst (Viz pp. 2-35 (00:00-5:31), the broadcast presenters shown are broadcast analysts)

Regarding claim 14, claim 14 contains substantially similar limitations to those found in claim 3.  Consequently, claim 14 is rejected for the same reasons.

Regarding claim 4, Viz in view of Geesey teaches all the limitations of claim 3, further comprising:
wherein said manipulation of the 3D vehicle representation includes manipulation by the broadcast analyst of said vehicle component and on-air display of said manipulation (Viz pp. 2-35 (00:00-5:31), a method is shown enabling a plurality of broadcast presenters to interact 3d representations; pp. 8-20 (1:36-1:47), interaction relative to a 3D representation of a vehicle; the 3D vehicle representation is adjusted/changed including manipulation by the broadcast analyst of said vehicle component and on-air display of said manipulation)

Regarding claim 15, claim 15 contains substantially similar limitations to those found in claim 4.  Consequently, claim 15 is rejected for the same reasons.

Regarding claim 5, Viz in view of Geesey teaches all the limitations of claim 1, further comprising:
wherein said display interface comprises a touchscreen display interface (Viz pp. 2-35 (00:00-5:31), a method is shown enabling a plurality of broadcast presenters to interact 3d representations via a touchscreen display interface; pp. 8-20 (1:36-1:47), interaction relative to a 3D representation of a vehicle via a touchscreen display interface)

Regarding claim 16, claim 16 contains substantially similar limitations to those found in claim 5.  Consequently, claim 16 is rejected for the same reasons.

Regarding claim 7, Viz in view of Geesey teaches all the limitations of claim 1.  Geesey further teaches:
wherein said display interface comprises a web interface (Geesey Figs. 1-10; [0022], the models include a plurality of layered images and associated descriptions, however in other embodiments, the models include videos, animations, three-dimensional (3D) models, technical schematics and other data relating to the operation of the device; [0024], the user interface also 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated wherein said display interface comprises a web interface as suggested in Geesey into Viz.  Doing so would be desirable because often there exists a large knowledge gap between the professionals and their customers.  As a result, customers may often have difficulty understanding (see Geesey [0003]).  Because mechanical devices generally include a solid frame or covering, it is difficult to inspect the device's internal 

Regarding claim 18, claim 18 contains substantially similar limitations to those found in claim 7.  Consequently, claim 18 is rejected for the same reasons.

Regarding claim 10, Viz in view of Geesey teaches all the limitations of claim 1, further comprising:
wherein a display interface is a touchscreen display that is configured (Viz pp. 2-35 (00:00-5:31), a method is shown enabling a plurality of broadcast presenters to interact 3d representations via a touchscreen display interface; pp. 8-20 (1:36-1:47), interaction relative to a 3D representation of a vehicle via a touchscreen display interface)
Geesey further teaches:
configured with a populated index of selectable categories and subcategories corresponding to vehicle aspects and components (Geesey Figs. 1-10; [0022], the models include a plurality of layered images and associated descriptions, however in other embodiments, the models include videos, animations, three-dimensional (3D) models, technical schematics and other data relating to the operation of the device; [0024], the user interface also provides controls for selecting a particular animation or zooming in on one or more components or subsystems of the device; [0025], system 100 operates software for allowing a user to retrieve data describing one or more components within a device; [0047], model database 302 stores models of vehicles and components of vehicles as used by the present system; the models may include 3D visualizations of the vehicle or components of the vehicle; in the case of 3D visualizations, user interface 306 may allow a user to rotate, zoom-in on, or explode the 3D visualization; [0072], in step 412, an appropriate model is retrieved from model database 302 and in step 414 the model is displayed via user interface 306; [0079], FIG. 7 illustrates example user interface 500 of the present system; touch screen; model 502 may include videos, animations, three-dimensional (3D) models; [0080], vehicle detail summary 504 provides a brief summary of the use history and maintenance history of the user's vehicle; a user may be able to 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated configured with a populated index of selectable categories and subcategories corresponding to vehicle aspects and components as suggested in Geesey into Viz.  Doing so would be desirable because often there exists a large knowledge gap between the professionals and their customers.  As a result, customers may often have difficulty understanding (see Geesey [0003]).  Because mechanical devices generally include a solid frame or covering, it is difficult to inspect the device's internal components to view their operation and to inspect their status.  In some cases, it may even be dangerous to observe the internal workings of a particular engine or motor. As a result, it is difficult for a customer to 

Regarding claim 21, claim 21 contains substantially similar limitations to those found in claim 10.  Consequently, claim 21 is rejected for the same reasons.

Regarding claim 11, Viz in view of Geesey teaches all the limitations of claim 10, further comprising:
wherein said display interface further includes at least a selectable animation of a vehicle aspect or component (Viz pp. 2-35 (00:00-5:31), a method is shown enabling a plurality of broadcast presenters to interact 3d representations; pp. 8-20 (1:36-1:47), interaction relative 

Regarding claim 22, claim 22 contains substantially similar limitations to those found in claim 11.  Consequently, claim 22 is rejected for the same reasons.

Claims 6, 9, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viz in view of Geesey in further view of Engine Connect (https://www.youtube.com/watch?v=mOWilWeM8Pk, published 10/11/2011).

Regarding claim 6, Viz in view of Geesey teaches all the limitations of claim 1.  However, Viz in view of Geesey fails to expressly disclose wherein said display interface comprises a mobile device interface.  In the same field of endeavor, Engine Connect teaches:
wherein said display interface comprises a mobile device interface (Engine Connect pp. 3-5 (0:04-0:10), an interesting part of the sports center is that we can control everything using the iPad; pp. 6-7 (0:11-0:13), the larger screen (indicated on p. 6) could be a touch; pp. 8-9 (0:16-0:18), but the anchor can take the iPad to do interactive analysis; pp. 10-18 (0:37-1:09), as shown, touch gestures that cause changes to the content displayed on the mobile device interface are reflected on the both mobile device and the larger stationary touch display indicated on p. 6)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated wherein said display interface comprises a mobile device interface as suggested in Engine Connect into Viz in view of Geesey.  Doing so would be desirable because engine connect is an app designed for broadcasters to control content from an iPad using multi-touch capabilities. As the use of presenter-controlled graphics for TV is rapidly increasing, Engine Connect brings rendering power to an iPad without sacrificing the quality of 

Regarding claim 17, claim 17 contains substantially similar limitations to those found in claim 6.  Consequently, claim 17 is rejected for the same reasons.

Regarding claim 9, Viz in view of Geesey teaches all the limitations of claim 1, further comprising:
wherein said display interface comprises a production broadcast display screen and at least one touchscreen configured to control the production broadcast display screen (Viz pp. 2-35 (00:00-5:31), a method is shown enabling a plurality of broadcast presenters to interact 3d representations via a touchscreen display interface; pp. 8-20 (1:36-1:47), interaction relative to a 3D representation of a vehicle via a touchscreen display interface)
However, Viz in view of Geesey fails to expressly disclose at least one remote device configured to control the production broadcast display screen.  In the same field of endeavor, Engine Connect teaches:
at least one remote device configured to control the production broadcast display screen (Engine Connect pp. 3-5 (0:04-0:10), an interesting part of the sports center is that we can control everything using the iPad; pp. 6-7 (0:11-0:13), the larger screen (indicated on p. 6) could be a touch; pp. 8-9 (0:16-0:18), but the anchor can take the iPad to do interactive analysis; pp. 10-18 (0:37-1:09), as shown, touch gestures that cause changes to the content displayed on the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated wherein at least one remote device configured to control the production broadcast display screen as suggested in Engine Connect into Viz in view of Geesey.  Doing so would be desirable because engine connect is an app designed for broadcasters to control content from an iPad using multi-touch capabilities. As the use of presenter-controlled graphics for TV is rapidly increasing, Engine Connect brings rendering power to an iPad without sacrificing the quality of the rich media (see Engine Connect p. 2).  Additionally, it would allow the anchor to do interactive analysis using simple gestures (see Engine Connect pp. 8-18 (0:16-1:09)).  Additionally, providing a remote mobile device would enable the broadcast analyst to interact with the display remotely, thereby allowing the broadcast analyst of Viz to provide touch inputs without obstructing the remote display screen.  Additionally, providing inputs on a smaller handheld screen would be easier and faster than providing inputs on the large remote display screen.

Regarding claim 20, claim 20 contains substantially similar limitations to those found in claim 9.  Consequently, claim 20 is rejected for the same reasons.

Claims 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viz in view of Geesey in further view of Dengler (US 20050001852 A1, published 01/06/2005).

Regarding claim 23, Viz in view of Geesey teaches all the limitations of claim 1, further comprising:
wherein the interface-provided advertisement includes brand and brand information for a brand experience, production or event (Viz pp. 8-20 (1:36-1:47), interface-provided advertising for Formula 1 racing is shown for the Formula 1 brand as a logo visible behind the car for the brand experience, production and event; interface-provided advertising for the Shell brand is shown as a logo on the vehicle on (page 12 at 1:45) for the brand experience, production and event; pp. 3-35 (00:06-5:31), interface-provided advertising and broadcast information are shown through the on-air broadcasts; examiner note: the specification [0024] indicates a Ford logo is branding or advertising information)
However, Viz in view of Geesey fails to expressly disclose sponsor information.  In the same field of endeavor, Dengler teaches:
sponsor information (Dengler Figs. 1-13; [0018], advertisements to support multiple sponsors; [0019], a logo may be placed onto the hood of a moving car during an automobile race; [0036], all elements (e.g. sponsor logos, network identifying backgrounds, fonts, animations) that are normally loaded and available for building graphic content for traditional, non-AR graphics, will now be available for AR inserts; [0119], logos and text within the advertisement; [0120-0121], placement of a virtual advertisement onto the hood of one of these cars; a centered logo; as described logos used for AR inserts and traditional non-AR graphics are considered sponsor information)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated sponsor information as suggested in Dengler into Viz in view of Geesey.  Doing so would be desirable because a preferred embodiment of the present invention provides for a solution which is characterized by a relatively fast and easy pre-event setup, when executed within a typical broadcast television setting (see Dengler [0033]).  The system and method described herein contains a novel view modeling technique which is powerful, easy to set up, robust and practical within a typical television broadcast environment (see Dengler [0040]).  Additionally, advertisements, such as logos (see Dengler [0036]), are used to support 

Regarding claim 24, claim 24 contains substantially similar limitations to those found in claim 23.  Consequently, claim 24 is rejected for the same reasons.

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1 and 12 and the addition of claims 23 and 24.  
The amendments to claims 1 and 12 have been considered, and the amended claims are rejected under 35 U.S.C. 112(b).
Regarding the rejection of claim independent claim 1 as being anticipated by Daytona and the rejection of claim 12 as being unpatentable over Daytona in view of Geesey, the Applicant alleges this document relates to the applicant’s own activities, covered by the Applicant’s specification and performed less than one year prior to the Applicant’s January 10, 2013 priority date.  Examiner respectfully disagrees.  
A person shall be entitled to a patent unless - (a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.  "The statutory language ‘known or used by others in this country’ [pre-AIA  35 U.S.C. 102(a)], means knowledge or use which is accessible to the public." Carella v. Starlight Archery, 804 F.2d 135, 231 USPQ 644 (Fed. Cir. 1986). The knowledge or use is accessible to the public if there has been no deliberate attempt to keep it secret.  The term "others" in pre-AIA  35 U.S.C. 102(a) refers to any entity which is different from the inventive entity. The entity need only differ by one person to be 
Where the inventor or at least one joint inventor is one of the co-authors of a publication cited against the application, the publication may be removed as a reference by the filing of affidavits made out by the other authors establishing that the relevant portions of the publication originated with, or were obtained from, the inventor or at least one joint inventor. The rejection can also be overcome by submission of a specific declaration by the inventor or at least one joint inventor establishing that the article is describing the inventor's own work. In re Katz, 687 F.2d 450, 215 USPQ 14 (CCPA 1982). However, an affidavit or declaration under 37 CFR 1.132 that is only a naked assertion of inventorship and that fails to provide any context, explanation or evidence to support that assertion is insufficient to show that the relied-upon subject matter was the inventor’s own work (see MPEP 2132).  A rejection based on pre-AIA  35 U.S.C. 102(a) can be overcome by:
(A) Persuasively arguing that the claims are patentably distinguishable from the prior art;
(B) Amending the claims to patentably distinguish over the prior art;
(C) Filing an affidavit or declaration under 37 CFR 1.131(a) showing prior invention 
(D) Filing an affidavit or declaration under 37 CFR 1.132 showing that the reference invention is not by "another," i.e., showing a reference’s disclosure was derived from the inventor’s or at least one joint inventor’s own work. See MPEP §§ 715.01(a), 715.01(c), and 716.10;
(E) Submitting and perfecting a claim to priority under 35 U.S.C. 119(a) - (d). 
(F) Submitting and perfecting a benefit claim under 35 U.S.C. 119(e) or 120. 

Regarding the rejection of independent claims 1 and 12 as being unpatentable over Viz in view of Geesey, the Applicant alleges that Viz in view of Geesey as described in the previous Office action, does not explicitly teach wherein said broadcast further includes interface-
As described in the rejection above, Viz discloses broadcast information and logos (Shell and Formula 1) provided as advertising in the interface and presented therein along with on-air display of said manipulated virtual 3D vehicle (pp. 8-20).  
Applicant specifically alleges that the car indicated at Viz, pp. 8-20 (1:30 - 1:47) merely has a paint job that includes the Shell logo (it is actual car decoration) and is not presented by the interface along with the 3D representation.  Examiner respectfully disagrees, the claims place no limitation where or how the advertising must be provided by the interface.  The claims also do not place limitations on what the advertising must comprise.  See attached NPL definition of logo from the Cambridge English Dictionary indicating a logo is a design or symbol used by a company to advertise its products.  See also newly cited prior art Dengler indicating a logo is considered advertising ([0036], [0119], [0126]).  Thus, Viz’s disclosure of logo advertisements provided by the interface and broadcast information presented therein along with on-air display of said manipulated virtual 3D vehicle is considered to teach the limitations.
Applicant states that dependent claims 3-7, 9-11, 14-18 and 20-24 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1 and 12.  However, as discussed above, Viz in view of Geesey is considered to teach claims 1 and 12, and consequently, claims 3-7, 9-11, 14-18 and 20-24 are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Holtz (US 20020053078 A1) see Figs. 1-17 and [0224-0248].
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JOHN T REPSHER III/Primary Examiner, Art Unit 2143